Citation Nr: 0426189	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-16 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
January 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 RO rating decision.  The veteran filed 
a notice of disagreement in January 2002, the RO issued a 
statement of the case in August 2002, and the veteran filed a 
timely VA Form 9 in October 2002.

In October 2002, the veteran's representative indicated that 
the veteran wanted to testify at a Travel Board hearing.  
This hearing was scheduled to take place in August 2003, but 
the veteran failed to appear.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

To date, the veteran has not been sent a letter which 
specifically notifies her about what information and evidence 
not of record is necessary to substantiate her claims for 
service connection, what information and evidence VA will 
seek to provide, and what information and evidence she is 
expected to provide.  This should be done.  

In March 2004, the Board sought a VHA opinion concerning the 
veteran's claims for service connection and this opinion was 
received in April 2004.  In August 2004, the veteran informed 
the Board in writing that she did not waive the right to have 
this case remanded to the RO for its initial review of the 
new medical opinion.  Therefore, the RO should review the new 
medical opinion before readjudicating the veteran's claims.    

Accordingly, the Board REMANDS this case for the following: 

1.  Send the veteran a letter discussing the 
information and evidence necessary to substantiate 
her claims for service connection for hearing loss 
in the right ear and for hearing loss in the left 
ear, what information and evidence VA will seek to 
provide, and what information and evidence she is 
expected to provide.  She also should be asked to 
submit any evidence in her possession that pertains 
to the claims.  

2.  Review the April 2004 VHA opinion.

3.  Thereafter, if the claims for service 
connection remain denied, provide the veteran and 
her representative with a supplemental statement of 
the case which contains notice of all relevant 
actions taken on the claims, a summary of the 
evidence (including all the records associated with 
the claims file since the issuance of the statement 
of the case in August 2002) and discussion of all 
pertinent legal authority.  Allow appropriate time 
for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




